Martha Ann Norton, Director Capitol Zoning District Commission 410 South Battery Little Rock, AR 72201-4715
Dear Ms. Norton:
This is in response to your request for an opinion on the following question:
  Under Ark. Code Sec. 22-3-308(b)(1),1 is the Capitol Zoning District Commission empowered to enter into an agreement with the City of Little Rock by which the City would issue and enforce notices of violation and stop work orders for violation for the Capitol Zoning District Commission regulations in the same manner in which they issue and enforce such notices and orders for violations of City codes?
Although you have not specified the exact manner in which the Commission regulations would be enforced under such an agreement, it is my understanding that this would include the imposition of fines as is currently the case with City code violations. In this regard, I must note that the Capitol Zoning District legislation (A.C.A. §§ 22-3-301 through -313 (Repl. 1996 and Supp. 1997)) does not include fines as a means of enforcing Commission regulations or decisions. Nor, in my opinion, does the Commission have independent authority to issue fines. It is well established that an administrative agency does not have the power to legislate. See generally Hogue v. Housing Authority of North LittleRock, 201 Ark. 263, 144 S.W.2d 49 (1940). The Commission's attempt to impose fines, or its agreement for the City to impose fines, would in my opinion be contrary to this fundamental principle of administrative law. The Commission is authorized to institute litigation to enforce its rules, regulations, decisions, and orders. A.C.A. § 22-3-309 (Repl. 1996). And it may institute injunction actions. Id. The imposition of fines would, however, in my opinion, require specific legislative authorization.
I cannot opine as to any other aspects of such an agreement without referencing the particular terms thereof. In reviewing a specific agreement, however, it should be noted that in accordance with A.C.A. §22-3-308(b)(2) (Repl. 1996), any agreement for "mutual cooperation and joint regulation" (§ 22-3-308(b)(1), supra) "may not cede the commission's final authority and responsibility over the matters entrusted to it by law." Whether the agreement adheres to this provision will of course require a case-by-case determination.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
1 Section 22-3-308(b)(1) states as follows:
  The commission may enter into agreements with the City of Little Rock providing for mutual cooperation and joint regulation within the district with respect to planning and zoning; permission to build upon or otherwise use land; the enforcement of building, safety, and health codes and inspection to ensure compliance therewith; and other matters within the jurisdiction of the Capitol Zoning District Commission.